DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 04/15/2021 has been entered. Claim(s) 1, 5, 6 and 18 is/are currently amended. Claim(s) 1-20 is/are pending, with claim(s) 14, 15 and 17 withdrawn from consideration for being drawn to a non-elected invention and/or species.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) not produced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080803 (previously cited, Lotan) in view of US 2014/0243612 (previously cited, Li), US 2007/0179347 (Tarassenko) and US 2013/0184540 (previously cited, Boschetti Sacco).
Regarding claim 1, Lotan teaches and/or suggests a system for administering healthcare to a patient, comprising:
a spirometer programmed to determine a value for a respiratory parameter of the patient (¶ [0082] spirometer); 
a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient (¶ [0082] pulse oximeter); 
a healthcare information hub (smartphone 24) generating and delivering a preliminary report to the patient, based on the values of the respiratory parameter and the oxygenation parameter upon receipt of the values, wherein the preliminary report comprises at least one of a characterization or a forecast of a disease condition (¶ [0046] where the smartphone generates an output indicating the status of a pulmonary condition, which is assessed based on measured 
a healthcare server (server 26) programmed to infer and deliver an instruction to the patient based on the respiratory parameter value, the oxygenation parameter value, and the preliminary report, wherein the instruction directs the patient to at least one of (a) use the device to obtain a further respiratory or oxygenation parameter value (¶ [0054] wherein, based on the assessed status, the server may generate a recommendation to adjust the frequency of measuring the parameters), and (b) follow a therapy regimen for the disease condition (¶ [0051] wherein the server, via the smartphone, may instruct the user to adjust the type and/or dosage of medication taken based on the assessed status). 
Lotan does not expressly teach the healthcare information hub is further programmed to perform exploratory data analysis of the values of the respiratory parameter and the oxygenation parameter independent from the healthcare server. However, Lotan does disclose the healthcare information hub can be used to process data (e.g., ¶ [0056]).
Li teaches/suggests a system comprising a healthcare hub (local external computerized device) and a healthcare server (remote server(s)), wherein some data analysis may be done by healthcare hub, such as generating reports (¶ [0066]), while more extensive data analysis may be done by the remote server(s) (¶ [0068]). 
Tarassenko teaches and/or suggests a healthcare information hub programmed to perform exploratory data analysis of received measured parameters and generate a preliminary report (¶ [0077] dynamically calculating a model of normality and calculating thresholds from the model) and generate a preliminary report upon receipt of measured value(s) independent from a healthcare server (¶ [0072]; ¶ [0030]; etc.). 

Lotan as modified does not teach the system comprises a patient monitoring device that includes both the spirometer and the pulse oximeter. 
Boschetti Sacco teaches/suggests a patient monitoring device comprising both a spirometer programmed to determine a value for a respiratory parameter of the patient (flow and volume sensor 7) and a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient (pulse oximetry sensor 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with a patient monitoring device a spirometer programmed to determine a value for a respiratory parameter of the patient and a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient as taught and/or suggested by Boschetti Sacco in order to allow measuring both a respiratory parameter(s) and an oxygenation parameter(s) with a single device (Boschetti Sacco, ¶¶ [0092]-[0101]).
Regarding claim 3, Lotan as modified teaches/suggests the instruction (a) directs the patient to self-administer the therapy regimen (¶ [0051] wherein the system may instruct the subject to take his prescribed medication and/or adjust the type/dosage of medication taken), or (b) refers the patient to a healthcare professional (¶ [0051] wherein the system may instruct the subject to speak with his physician). 
Regarding claim 8, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the healthcare server additionally infers the instruction based on analysis by a healthcare professional. 
Li teaches/suggests a system comprising a healthcare server programmed to infer and deliver an instruction to a patient based on acquired physiological parameters and a preliminary report characterizing and/or forecasting a disease condition (e.g., ¶ [0117] wherein the system recommends changes medication in response to patient uploaded measurements), wherein the healthcare server additionally infers the instruction based on analysis by a healthcare professional (e.g., ¶ [0118] wherein the server software can be set up to allow the physician to review and override server generated recommendations if, in the physician's judgment, they are inappropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the system of Lotan with the healthcare server additionally inferring the instruction based on analysis by a healthcare professional as taught/suggested by Li in order to allow the healthcare professional's judgment to remain in the loop at all times with respect to the patient's treatment (Li, ¶ [0118]). 
Regarding claim 11, Lotan as modified teaches/suggests the patient monitoring device further determines at least three parameters of a pulmonary function test (PFT) (Boschetti Sacco, ¶ [0084] PEF, FEV1, FEF25%-75%; Fig. 5, 6MWT; etc.). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above; or alternatively, over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2018/0303413 (previously cited, Hassan).
Regarding claim 2, Lotan as modified teaches and/or suggests the limitations of claim 1, and further teaches/suggests the instruction directs the patient to obtain the further respiratory and oxygenation parameter values (¶ [0054] wherein, if a relatively small deterioration is assessed, the system may recommend an increase in the frequency at which measured parameters are analyzed). 
Alternatively/Additionally, Hassan teaches and/or suggests a system comprising a server (¶ [0055]) programmed to infer and deliver an instruction to the patient based on at least one measured parameter and a preliminary report, wherein the instruction directs the patient to obtain a further measured parameter (¶ [0098] wherein, if a deterioration in the medical condition of the patient is detected, the system may instruct the patient to record his/her breathing to determine whether the deterioration is erroneous). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the instruction directing the patient to obtain additional readings/measurements of the relevant parameter(s), such as additional respiratory and oxygenation parameter values, as taught/suggested by Hassan in order to facilitate verifying a detected characterization and/or identifying a detected characterization as erroneous (Hassan, ¶ [0098]) (i.e., reducing/minimizing false positives). 

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2016/0029970 (previously cited, Park).
Regarding claim 4, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the patient monitoring device is configured to alert the 
Park teaches/suggests a patient monitoring device configured to alert a patient to an error in a biological sensor(s) (Fig. 8C) or in parameters acquired by the biological sensor(s) (Fig. 8B) (¶ [0105] where the output unit may output a message under the control of the control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient monitoring device of the system of Lotan to be configured to alert the patient to an error in one of the sensors (spirometer and/or pulse oximeter), or in parameters acquired by said sensors (respiratory and/or oxygenation parameter value) as taught/suggested by Park in order to reduce/prevent the risk of misdiagnosis of health conditions by home-based self-assessment devices; improve reliability of said self-assessment devices; etc. (Park, ¶¶ [0006]-[0009]). 
Regarding claim 19, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, and further teaches and/or suggests the spirometer and the pulse oximeter are informationally coupled to a processor (Boschetti Sacco, microprocessor of central unit 1), and the patient monitoring device further comprises a user interface informationally coupled to the processor, wherein the user interface displays a summary of readings from the spirometer and the pulse oximeter (Boschetti Sacco, test report output 6; ¶ [0076]; ¶ [0084]; etc.). Lotan as modified does not teach the patient monitoring device further comprises a validity indicator informationally coupled to the processor, wherein the validity indicator alerts the patient to an error with data from the spirometer or the pulse oximeter. 
Park teaches/suggests a patient monitoring device comprising a validity indicator coupled to a processor (¶ [0104] output unit of a validity determining apparatus including a processor, such e.g., Figs. 8A-8C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient monitoring device of the system of Lotan with a validity indicator informationally coupled to the processor, wherein the validity indicator alerts the patient to an error with data from the spirometer or the pulse oximeter as taught and/or suggested by Park in order to reduce/prevent the risk of misdiagnosis of health conditions by home-based self-assessment devices; improve reliability of said self-assessment devices; etc. (Park, ¶¶ [0006]-[0009]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 9610042 B1 (Vyshedskiy).
Regarding claim 5, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the characterization comprises a diagnosis or a stress level of the disease condition. 
Vyshedskiy teaches and/or suggests a healthcare information hub configured to generate a preliminary report comprising a characterization or diagnosis of a disease condition (col. 1, lines 21-23; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient monitoring device of the system of Lotan with the healthcare information hub being configured to generate a preliminary report comprising a . 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2011/0184250 (previously cited, Schmidt).
Regarding claim 6, Lotan as modified teaches and/or suggests the limitations of claim 1, but does not expressly teach the preliminary report comprises a prognosis of the disease condition. 
Schmidt teaches/suggests a system configured to deliver a preliminary report directly to a patient, wherein the preliminary report comprising a forecast or prognosis of a disease condition (¶ [0008] predicting health exacerbations for the patient using a stored computer model based on a desired patient control set-point range, expected patient activity, and expected transient local ambient conditions; Figs. 9, 14, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the system of Lotan with the preliminary report comprising a prognosis of the disease condition as taught/suggested by Schmidt in order to notify the patient of likely health exacerbation(s) and/or a corrective action(s) to avoid or mitigate said exacerbation(s) (Schmidt, ¶ [0008]).
Regarding claim 7, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the healthcare server infers the instruction further based on at least one of (a) an environmental data local to the patient, (b) a historical health data of the patient, and (c) a health data of the patient's demographic. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server inferring the instruction further based on at least one of (a) an environmental data local to the patient, (b) a historical health data of the patient, and (c) a health data of the patient's demographic as taught and/or suggested by Schmidt in order to notify the patient of a corrective action(s) to avoid or mitigate a likely health exacerbation(s) (Schmidt, ¶ [0008]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2019/0254534 (previously cited, Koltowski).
Regarding claim 9, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the patient monitoring device further comprises at least one 
Koltowski teaches/suggests a patient monitoring device comprising a spirometer; a pulse oximeter; and at least one of a barometric pressure sensor programmed to determine a value for a barometric pressure parameter and a humidity sensor programmed to determine a value for a humidity parameter (¶ [0111] spirometer 1, pulse oximetry sensor 17, atmospheric pressure sensor 19, and humidity sensor 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient monitoring device of the system of Lotan to further comprise at least one of a barometric pressure sensor programmed to determine a value for a barometric pressure parameter and a humidity sensor programmed to determine a value for a humidity parameter as taught/suggested by Koltowski in order to facilitate comparison and/or correlation of environmental data and measured physiological data (respiratory, oxygen saturation, etc.) for obtaining a deeper insight into e.g., the pathogenesis of respiratory diseases (Koltowski, ¶ [0178]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2002/0010596 (previously cited, Matory).
Regarding claim 10, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach all communication between the patient monitoring 
Matory teaches/suggests a system wherein all communications are compliant with HIPAA (¶ [0023] wherein exchange of information complies with HIPAA regulations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with all communications between the patient monitoring device, the healthcare information hub, and the healthcare server being compliant with HIPAA as taught/suggested by Matory in order to apply appropriate safeguards to protect the confidentiality of electronically transmitted patient information. 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2009/0156952 (previously cited, Hunter).
Regarding claims 12 and 13, Lotan teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the healthcare server is further programmed to store at least one of the value for the respiratory parameter, the value of the oxygenation parameter, the further respiratory parameter value, the further oxygenation parameter value, or the therapy regimen, or the healthcare server is further programmed to compile an electronic medical record (EMR) of the patient. 
Hunter teaches/suggests a system configured to compile an electronic medical record (EMR) of the patient comprising parameters measured over time (¶ [0052] wherein, if the patient were to test his or her respiratory system health on a continual periodic basis, such as daily, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server being further programmed to compile an electronic medical record (EMR) of the patient by storing the value for the respiratory parameter, the value of the oxygenation parameter, the further respiratory parameter value and the further oxygenation parameter value as taught/suggested by Hunter in order to permit a physician to review a patient's record to assess the patient's respiratory function and severity of the patient's condition (Hunter, ¶ [0052]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2017/0270260 (previously cited, Shetty).
Regarding claim 16, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the instruction informs the patient that the respiratory and oxygenation parameter values are within a healthy range. 
Shetty teaches/suggests a system comprising a server programmed to infer and deliver an instruction to the patient based on a measured parameter(s), wherein the instruction directs the patient to follow a therapy regimen for the disease condition and informs the patient that the respiratory and oxygenation parameter values are within a healthy range (e.g., Fig. 22F; ¶ [0149] wherein, if a spirometry reading is identified to be within a healthy range, a display may be presented to the patient, indicating the patient is doing well and providing recommendations to maintain success). 
. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco as applied to claim(s) 1 above, and further in view of US 2017/0147773 A1 (van de Stolpe).
Regarding claim 18, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the healthcare server filters out a false positive characterization, forecast, or therapy of a disease based on health data of the patient's demographic.
van de Stolpe teaches/suggests using a prediction model that accounts for health data of the patient's demographic (comorbidities, race, ethnicity, etc.) to reduce false positives (¶¶ [0041]-[0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server filtering out a false positive characterization, forecast, or therapy of a disease based on health data of the patient's demographic and/or suggested by van de Stolpe in order to increase reliability/accuracy of a characterization, forecast, or therapy of a disease provided to a user (patient, physician, etc.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Boschetti Sacco and Park as applied to claim(s) 19 above, and further in view of Koltowski.
Regarding claim 20, Lotan as modified teaches/suggests the limitations of claim 19, as discussed above, but does not teach the patient monitoring device further comprises at least one of (a) an acoustic sensor, (b) a barometric pressure sensor, or (c) a humidity sensor informationally coupled to the processor. 
Koltowski teaches/suggests a patient monitoring device comprising a spirometer; a pulse oximeter; and at least one of a barometric pressure sensor and a humidity sensor informationally coupled to a processor (¶ [0111] spirometer 1, pulse oximetry sensor 17, atmospheric pressure sensor 19, and humidity sensor 20, each connected with a microcontroller 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient monitoring device of the system of Lotan to further comprise at least one of a barometric pressure sensor and a humidity sensor informationally coupled to the processor as taught/suggested by Koltowski in order to facilitate comparison and/or correlation of environmental data and measured physiological data (respiratory, oxygen saturation, etc.) for obtaining a deeper insight into e.g., the pathogenesis of respiratory diseases (Koltowski, ¶ [0178]).

Response to Arguments
To the extent Applicant's arguments apply to the rejections of record, said arguments have been fully considered but they are not persuasive.

The examiner respectfully disagrees. Paragraph [0009], to which Applicant refers appears to be referring to the invention(s) described in a co-pending application, PCT/GB2003/004029. Additionally, while the examiner acknowledges Tarassenko discloses data processing "may be" performed by the remote server (e.g., ¶ [0077]), Tarassenko further teaches and/or suggests the processing of the data for display and the control of the display itself may be embodied in suitable software which runs as an executable application on an electronic device, with data processing at the server being optional (e.g., ¶ [0030] "and optionally at a remote server too"). There is no indication in Tarassenko that the "processing of data…" described in paragraph [0030] refers only to storing a copy of the model, as Applicant appears to contend. Based on the Tarassenko reference as a whole, the "processing of the data for display and the control of the display," which Tarassenko teaches may be embodied in suitable software which runs as an executable application on an etc. (¶ [0014]).
Additionally, Tarassenko is not relied upon alone to "teach local data analysis of received data occurring separately from server analysis," and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rather, the primary reference to Lotan teaches/suggests a system comprising a healthcare server and healthcare hub. Lotan does not expressly teach the healthcare hub performs any analysis on the measured values, but Lotan does suggest the hub can be used to process data (e.g., ¶ [0056]). Li teaches/suggests an arrangement comprising local data analysis of received data occurring separately from server analysis, as discussed above. Tarassenko teaches said local data analysis may include at least exploratory data analysis (e.g., determining a model and threshold associated therewith), and generating a characterization a disease condition based on said exploratory data analysis and current measured data (e.g., generating graphical elements indicating the current condition relative to his/her normal condition). Tarassenko teaches/suggests this arrangements permits generation of this report (e.g., displaying of graphs) without requiring connectivity to a server (¶ [0072]), such that it would have been obvious to modify the system of Lotan with the split processing arrangement disclosed by Li, including the healthcare information hub being configured to independently perform exploratory analysis as taught and/or suggested by Tarassenko in order to facilitate providing an easily understandable rapid preliminary report (Li, ¶ [0066]; Tarassenko, ¶ [0001]; etc.) without requiring connectivity to a server (Tarassenko, ¶ [0072]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Meredith Weare/Primary Examiner, Art Unit 3791